In March, 1910, the state filed a motion to dismiss this appeal, for the reason that no notice of appeal was served and filed as required by section 6949 of Snyder's Compiled Laws of Oklahoma. The record shows the service of such notice upon the county attorney; but there is nothing in the record before us to show the service of such notice upon the county judge or the clerk of the county court. Wherefore the motion to dismiss the appeal is sustained. It is therefore ordered that the purported appeal herein be and the same is hereby dismissed, and that this cause be remanded to the county court of Lincoln county, with directions to enforce its judgment and sentence herein.